DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of:
Active agent: levodopa; carbidopa;
Type of Pharmaceutical formulation: drug pull layer, an osmotic push layer, and a coating membrane; and
	Identification of push layer: a hydrophilic polymer; osmotic agent; binding agent; 
 in the reply filed on April 25, 2022, is acknowledged.  Applicant argues the claims requires a drug pull layer, an osmotic push layer and a coating membrane; wherein the active pharmaceutical ingredients comprise levodopa and carbidopa and the osmotic push layer comprises a hydrophilic polymer, an osmotic agent, and a binding agent.  
This is not found persuasive because in the claims filed on August 26, 2020 (which the election requirement is based on), does not recite the elected species. The special technical feature is a drug pull layer and a coating. This special technical feature is taught by CN 102293760, as described in the restriction requirement dated March 2, 2022.  
The requirement is still deemed proper and is therefore made FINAL.



Summary
Receipt of the Applicant’s remarks and amended claims filed on April 25, 2022 is acknowledged. Claims 1-10, 12-13, and 17-25 are pending in this application. Claims 1-7, 9-10, 12-13, 17-19 are amended. Claims 21-25 are new. Claims 11, 14-16 have been cancelled.  
Claims 5, 8-10, 12-13, 17 have been withdrawn as being drawn to non-elected species. Per the election noted above, Applicant did not elect for an overcoat to be present in the type of formulation.  
Claims 1-4, 6, 7, and 18-25 are under examination in this application. 
Claims 6-7, 19, 21, and 22, have been examined in part, as they apply to the elected species.  

Information Disclosure Statement
Receipt of the Information Disclosure Statements filed on December 11, 2020; June 3, 2021; and December 28, 2021 is acknowledged. A signed copy is attached to this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "when the osmotic push layer comprises a lubricant" and “when the osmotic push layer comprises a colorant in lines 13-18.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not comprise a lubricant or colorant. Applicant is reminded that the elected osmotic push layer components are a hydrophilic polymer, an osmotic agent and a binding agent. 
Regarding claims 7 and 24, the claim recites species for a hydrophilic polymer, an osmotic agent, a binding agent, an lubricant and a colorant. However,  there is insufficient antecedent basis of inclusion of a lubricant and a colorant regardless of the specific species of each. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 18, 19-20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over JP2016/532655 (referred to as JP655) in view of  Keraliya et al. (Osmotic Drug Delivery System as a part of Modified Release Dosage Form, ISRN Pharm 2012).
JP655 discloses a rate-controlling polymer layer  (coating membrane)  of cellulose acetate and copovidone on a core (drug pull layer) containing levodopa (claims).  
Preparation of Component II utilizes a coating of cellulose acetate and copovidone (KollidonVA64) which is a polymer of polyviylypyrrolidone (PVP) and vinyl acetate 60:40. 
The weight ratio between cellulose acetate and copovidone in the polymer layer is 45% : 55% , however, it would have been obvious to a person of ordinary skill prior the effective filing date of the invention to have conceived of performing an optimization in a vicinity of 45% : 55% disclosed in 2 components in such films. Furthermore, it is a mere exercise of ordinary creativity by a person skilled in the art to additionally add a generic  component in a pharmaceutical preparation. Applicant is reminded that where the general conditions of the claims are met, burden is shifted to applicant to provide a patentable distinction. Where the general   conditions of a claim are disclosed in the prior art, it is not inventive to discover the   optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454   105 USPQ 233,235 (CCPA 1955).
The drug core (drug pull layer) further comprises microcrystalline cellulose and croscarmellose sodium, which are excipients (component II). 
The formulation is disclosed as a controlled release oral dosage form; therefore, it would necessarily function to provide prolonged plasma concentration of levodopa/carbidopa. 
Regarding claim 2, the amounts and proportions of carbidopa and levodopa can be adjusted as desired as long as the performance of the dry granules or beads is not impaired.  As noted above, excipients are disclosed to include microcrystalline cellulose and croscarmellose sodium, which are fillers. 
Regarding claim 3, as noted above, Kollidon VA64 is a polymer of polyvinylpyrrolidone (PVP) and vinyl acetate 60:40. As noted above, excipients are disclosed to include microcrystalline cellulose and croscarmellose sodium, which are fillers. 
Regarding claims 4 and 6, as noted above, excipients are disclosed to include microcrystalline cellulose and croscarmellose sodium, which are fillers.  Addition excipients include mannitol, which is disclosed as a osmotic agent. The amount of each excipient is not disclosed; however, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used any excipient in the formulation within routinely utilized ranges. 
Regarding claim 25, Applicants attention is directed to MPEP 2144/04IV which discloses In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
JP655 does not disclose the use of a osmotic push layer. 
Keraliya discloses a controlled release drug system comprising an osmotic pump.  The composition additional comprises an inner core containing the drug and coated with a semi  permeable membrane (abstract). 
Materials used in the osmotic pump include hydrophilic polymers, including hydroxyethyl cellulose, carboxy methylcellulose, hydroxy propyl methyl cellulose, and high molecular weight poly(vinyl pyrrolidone); and osmogens (osmotic agents), including potassium chloride, sodium chloride, and mannitol. It is noted that binding agents are defined in the instant specification to include the above recited hydrophilic polymers.  
The claims differ from the reference by reciting various concentrations of the active ingredient(s). However, the preparation of various sanitizing compositions having various amounts of the active is within the level of skill of one having ordinary skill in the art at the time of the invention. It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality. See In re Russell, 439 F.2d 1228 169 USPQ 426(CCPA 1971).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have include the osmotic layer as taught by Keraliya in the dosage form of JP655 in order to provide optimized products for controlled delivery of oral dosage forms. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615